DETAILED ACTION
The amendment to Application Ser. No. 15/644,508 filed on March 2, 2021, has been entered. Claims 1, 2, 7, and 13 are amended. Claims 1-18 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
Applicant’s submission of the Information Disclosure Statements dated August 27, 2020, January 6, 2021, and March 2, 2021, respectively, is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending (see attached PTO-1449).

Response to Arguments
The amendment to Claim 2 has overcome the rejection of Claim 2 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention set forth 

The arguments with respect to the rejection of Claims 1-18 under 35 U.S.C. 103 have been fully considered by the Examiner but are not persuasive.
	Specifically, on page 10 of the response filed March 2, 2021, Applicant argues, “To further recite the embodiment therein, Claim 1 has been amended as shown above to recite that, in accordance with an embodiment, the system maintains, at the connection pool, a multiple tagging data that associates server-side tags with client-side tags, including that, at a server-side connection pool: each server-side connection of a plurality of server-side connections is associated with a plurality of server-side tags set on that server-side connection and provided as a string of key value pairs that are associated with that connection; and each server-side tag of the plurality of server-side tags that are associated with the server-side connection is associated with a priority indicated by the string of key value pairs. While retrieving, at the connection pool, a tagged connection from the server-side connection pool in response to a request from a client application, for use with a client-side connection associated with a plurality of client-side tags, a particular server-side connection is selected from within the server-side connection pool based on matching: those server-side tags that are associated with available server-side connections and provided as strings of key value pairs associated with those connections, with the plurality of client-side tags provided in the request received from the client application.”
	The Examiner respectfully disagrees. Shivarudraiah discloses providing server-side connections with tags comprising strings of key of key-value pairs, wherein the tags (Shivarudraiah fig. 3 and paragraphs 38 and 62-63). In the same field of endeavor, Irudayaraj discloses techniques for obtaining a closest match connection from a plurality of connections, each of the connections comprising one or more attributes having associated weights, i.e., priorities, wherein a closest match connection can be identified based on matching the attributes and associated weights of the connections with attributes specified in a client request (Irudayaraj fig. 7 and paragraphs 70-84). It would have been obvious to one of ordinary skill in the art to modify the method of Shivarudraiah to associate a weight with each of the properties of each of the server-side connections and to utilize the weights to select a closest matching connection to the particular labels specified in the connection request received from the application as taught by Irudayaraj to arrive at the claimed invention. The rejection of Claims 1-18 under 35 U.S.C. 103 is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shivarudraiah et al., Pub. No. US 2014/0378756 A1, hereby “Shivarudraiah”, in view of Irudayaraj et al., Pub. No. US 2004/0240386 A1, hereby “Irudayaraj”.

Regarding Claim 1, Shivarudraiah discloses “A system for providing access to a database in a multi-tenant environment, including support for server-side connection pool multiple tagging (Shivarudraiah fig. 3 and paragraphs 8 and 36: a system for transparent multi key-value weighted attributed connection using uni-tag connection pools), comprising:
a computer including a processor (Shivarudraiah fig. 1 and paragraph 21: physical computer 160 comprising CPU and storage);
wherein the computer controls creation and use of connection objects in a connection pool that enables software applications to request a connection from the connection pool, and use a provided connection to access a database (Shivarudraiah fig. 1 and paragraphs 16 and 21-27: physical computer 160 further comprising connection pool logic 104 managing connection pool 130 comprising connections 112-116 that can be used by client applications 172 to access database 165); and
wherein the system maintains, at the connection pool, a multiple tagging data that associates server-side tags with client-side tags (Shivarudraiah figs. 1, 3 and 7 and paragraphs 16-28, 36-41 and 58-63: connection pool logic 104 maintains tagging data that associates server-side connection tags, e.g., "Tag 1", with one or more client-side connection labels, e.g., "Red"), including that:
at the server-side connection pool (Shivarudraiah fig. 3: server-side connection pool 170):
each server-side connection of a plurality of server-side connections is associated with a plurality of server-side tags set on that server-side connection and provided as a string of key value pairs that are associated with that (Shivarudraiah fig. 3 and paragraphs 36-38 and 61-63: each server-side connection tag comprises a string of key-value pair properties);” and
while retrieving, at the connection pool, a tagged connection from the server-side connection pool in response to a request from a client application, for use with a client-side connection associated with a plurality of client-side tags, a particular server-side connection is selected from within the server-side connection pool (Shivarudraiah figs. 3 and 7 and paragraphs 23-28, 40-41 and 58-63: connection pool logic 104 retrieves a particular server-side connection, e.g., connection 312, from server-side connection pool 170 in response to receiving a request for a connection having particular labels from an application) based on a matching of:
those server-side tags that are associated with available server-side connections and provided as strings of key value pairs associated with those connections, with the plurality of client-side tags provided in the request received from the client application (Shivarudraiah figs. 3, 4 and 7 and paragraphs 28, 37-43 and 61-62: connection pool logic 104 determines the particular server-side connection based on matching of the tags of the server-side connections with the labels requested by the application);” and
“wherein the particular server-side connection is returned and attached to the client-side connection for use by the client application to access the database (Shivarudraiah figs. 3, 4 and 7 and paragraphs 28, 40-43 and 61-62: connection pool logic 104 attaches the particular server-side connection from server-side connection pool 170 to the lowest-cost UCP connection from connection pool 130 and returns the lowest cost UCP connection to application 172).”
Shivarudraiah discloses determining a server-side connection to use for the user application based on the tags associated with the server-side connections, wherein each tag can be a single string that represents multiple properties of the associated connection (Shivarudraiah paragraphs 38-41), Shivarudraiah does not explicitly disclose wherein “each server-side tag of the plurality of server-side tags that are associated with the server-side connection is associated with a priority indicated by the string of key value pairs;” and 
“the priorities associated with those server-side tags, including when more than one server-side connection is associated with server-side tags partially matching the client-side tags, then the particular server-side connection with higher priority matched tag is selected”.
In the same field of endeavor, Irudayaraj discloses a cache manager that manages a connection cache, i.e., a connection pool, of connections to a database server (Irudayaraj fig. 2 and paragraph 29), wherein each of the connections is associated with one or more attributes, i.e., one or more tags (Irudayaraj paragraphs 9, 29 and 70), and each of the attributes is associated with a weight, i.e., a priority (Irudayaraj paragraphs 9, 74 and 80-84), wherein, in response to receiving a request from a client for a connection having particular attributes, the cache manager uses the weights associated with the attributes of each of the connections to select a “closest match” connection, i.e., a best partially matching connection, to return to the client (Irudayaraj paragraphs figs. 7-8, paragraphs  9-10, 72-75  and 81-85: when a perfect match is not available, a closet match connection, i.e., a best partially matching connection, is determined using the weights associated with the connection attributes).
Shivarudraiah to associate a weight with each of the properties of each of the server-side connections and to utilize the weights to select a closest matching connection to the particular labels specified in the connection request received from the application as taught by Irudayaraj because doing constitutes applying a known technique (selecting a closest matching connection from a plurality of connections using weights associated with the properties of the connections) to known devices and/or methods (connection pool logic) ready for improvement to yield predictable and desirable results (selection of a connection in the connection pool that is a best match to the labels specified in the connection request received from the application). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

	
Regarding Claim 2, the combination of Shivarudraiah and Irudayaraj discloses all of the limitations of Claim 1.
Additionally, Shivarudraiah discloses “wherein the system associates multiple connection properties with a particular server-side connection (Shivarudraiah fig. 3 and paragraphs 36-38: each tag can be a single string that can include multiple configuration properties of a connection of server-side connection pool 170), and enables the connection pool to look up a connection with multiple properties (Shivarudraiah figs. 1, 3, 4 and 7 and paragraphs 22-27, 40-43 and 58-59: connection pool logic 104 determines a lowest cost UCP connection from connection pool 130 based on the labels provided with a connection request received from application 172), and to provide information about a returned connection so that a requesting application (Shivarudraiah figs. 1, 3, 4, and 7 and paragraphs 22, 28, 36-43 and 58-62: connection pool logic 104 attaches a tagged DRCP connection from server-side connection pool 170 with a lowest cost UCP connection from connection pool 130, and returns the lowest cost UCP connection to application 172 along with any unmatched labels, i.e., properties associated with the returned connection, that the system uses to reconfigure the lowest cost connection).”

Regarding Claim 3, the combination of Shivarudraiah and Irudayaraj discloses all of the limitations of Claim 1.
Additionally, Shivarudraiah discloses “wherein the server-side connection pool is a Database Resident Connection Pooling (DRCP) or other environment, which supports an ability to tag a session (Shivarudraiah figs. 1 and 3 and paragraph 28: server-side connection pool 170 is a DRCP connection pool that supports connection tagging).”

Regarding Claim 4, the combination of Shivarudraiah and Irudayaraj discloses all of the limitations of Claim 1.
Additionally, Shivarudraiah discloses “wherein multiple properties can be associated with a particular connection in server-side connection pool (Shivarudraiah fig. 3 and paragraphs 36-38: each tag can be a single string that can include multiple configuration properties of a connection of server-side connection pool 170); and
wherein an application can look up a connection with multiple properties (Shivarudraiah figs. 1, 3, and 7 and paragraphs 23-27, and 58-59: application 172 requests a particular type of connection by specifying multiple labels in the connection request), while the connection pool provides information about the returned connection so that the application can look at the properties associated with the returned connection, to determine how best to use the returned connection (Shivarudraiah figs. 1, 3, 4, and 7 and paragraphs 22, 28, 36-43 and 58-62: connection pool logic 104 attaches a tagged DRCP connection from server-side connection pool 170 with a lowest cost UCP connection from connection pool 130, and returns the lowest cost UCP connection to application 172 along with any unmatched labels, i.e., properties associated with the returned connection, that the system uses to reconfigure the lowest cost connection).”

Regarding Claim 5, the combination of Shivarudraiah and Irudayaraj discloses all of the limitations of Claim 1.
Additionally, Shivarudraiah discloses “wherein connection pool labels can be used as server-side connection pool connection tags (Shivarudraiah figs. 5 and 7 and paragraphs 38, 44-45 and 63: the multi-label key-value pair properties on the connection are reduced to a single string tag and applied to the server-side connection for subsequent use by the application).”

Regarding Claim 6, the combination of Shivarudraiah and Irudayaraj discloses all of the limitations of Claim 1.
Additionally, Shivarudraiah discloses “wherein the provided connection can be partially or fully matched with a connection from the server-side connection pool (Shivarudraiah figs. 3, 4, and 7 and paragraphs 22, 28, 36-43 and 58-62: connection pool logic 104 identifies the lowest cost UCP connection based on the labels specified in the request received from application 172, wherein the lowest cost UCP connection returned to the application 172 may be a perfect match, i.e., fully matched, or have some unmatched labels, i.e., a partial match).”

Insofar as it recites similar claim elements, Claim 7 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Shivarudraiah discloses “A method for providing access to a database in a multi-tenant environment, including support for server-side connection pool multiple tagging (Shivarudraiah fig. 7 and paragraphs 8 and 58: a method for transparent multi key-value weighted attributed connection using uni-tag connection pools)”.

Insofar as it recites similar claim elements, Claim 8 is rejected for substantially the same reasons presented above with respect to Claim 2.
	

Insofar as it recites similar claim elements, Claim 9 is rejected for substantially the same reasons presented above with respect to Claim 3.

Insofar as it recites similar claim elements, Claim 10 is rejected for substantially the same reasons presented above with respect to Claim 4.

Insofar as it recites similar claim elements, Claim 11 is rejected for substantially the same reasons presented above with respect to Claim 5.

Insofar as it recites similar claim elements, Claim 12 is rejected for substantially the same reasons presented above with respect to Claim 6.

Insofar as it recites similar claim elements, Claim 13 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Shivarudraiah discloses “A non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by one or more computers cause the one or more computers to perform the method (Shivarudraiah fig. 7 and paragraphs 8, 58 and 65: a computer program product comprising a non-transitory storage medium having instructions stored thereon, the instructions implementing a method for transparent multi key-value weighted attributed connection using uni-tag connection pools)”.

Insofar as it recites similar claim elements, Claim 14 is rejected for substantially the same reasons presented above with respect to Claim 2.

	
Insofar as it recites similar claim elements, Claim 15 is rejected for substantially the same reasons presented above with respect to Claim 3.

Insofar as it recites similar claim elements, Claim 16 is rejected for substantially the same reasons presented above with respect to Claim 4.

Insofar as it recites similar claim elements, Claim 17 is rejected for substantially the same reasons presented above with respect to Claim 5.

Insofar as it recites similar claim elements, Claim 18 is rejected for substantially the same reasons presented above with respect to Claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449